Case 8:17-cv-00110-JLS-SS Document 205 Filed 07/20/20 Page 1 of 2 Page ID #:4035



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12                         UNITED STATES DISTRICT COURT
13                       CENTRAL DISTRICT OF CALIFORNIA
14                                 SOUTHERN DIVISION
15

16   SUSAN TRAN, on Behalf of Herself and )        Case No. 8:17-CV-00110-JLS-JCG
     All Others Similarly Situated,       )
17                                        )        JUDGMENT IN FAVOR OF SIOUX
                  Plaintiff,              )        HONEY ASSOCIATION,
18                                        )        COOPERATIVE
           vs.                            )
19                                        )
     SIOUX HONEY ASSOCIATION,             )
20   COOPERATIVE,                         )
                                          )        Complaint filed: January 23, 2017
21                Defendant.              )
                                          )
22

23         Pursuant to the Court’s Order of July 13, 2020 granting Defendant Sioux
24   Honey Association, Cooperative’s (“SHA”) motion for summary judgment (Doc.
25   204), the court now enters judgment in favor of defendant and against plaintiff, both
26   individually and as representative of the class certified on February 24, 2020, on all
27   individual and class claims asserted in this action. Defendant is awarded its costs of
28   suit. In accordance with Local Rules 54-2 and 54-3, SHA must submit a “Bill of
Case 8:17-cv-00110-JLS-SS Document 205 Filed 07/20/20 Page 2 of 2 Page ID #:4036



 1   Costs” and an “Application to the Clerk to Tax Costs” to recover any eligible
 2   litigation costs in this action.
 3

 4   Dated: July 20, 2020
 5

 6                                      _________________________________
 7                                      HONORABLE JOSEPHINE L. STATON
                                         UNITED STATES DISTRICT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
